Kincheloe, Judge:
This appeal to- reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated by and between counsel fo.r the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the court:
(1) That the merchandise the subject of the reappraiseméht appeal mentioned above consists of cotton cloth imported from Great Britain ■
(2) That the price of 4 shillings 1.08 pence per yard less 2)4% plus packing is the price at which merchandise such or similar to the merchandise covered by this appeal was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, and represents the export value of such merchandise and that there was no higher foreign value thereof at the time of exportation.
(3) That the appeal is abandoned as to all merchandise not entered under duress and this case is submitted on the foregoing stipulation.
On the agreed facts I find tfie export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value is 4 shillings 1.08 pence per yard, less 2K per centum, plus packing.
The appeal having been abandoned. insofar as it relates to all merchandise not entered under- duress, to that extent the appeal is hereby dismissed.
Judgment will be rendered accordingly.